UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1322


RUFUS JULIUS CORNELIUS ANDERSON, a/k/a Rufus Julius C. Anderson,
a/k/a Rufus J. Anderson,

                    Plaintiff - Appellant,

             v.

GREENVILLE HEALTH SYSTEM,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Donald C. Coggins, Jr., District Judge. (6:17-cv-03239-DCC)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rufus J.C. Anderson, Appellant Pro Se. Lucas James Asper, OGLETREE DEAKINS
NASH SMOAK & STEWART, PC, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rufus Julius Cornelius Anderson appeals the district court’s order adopting the

magistrate judge’s recommendation to grant Greenville Health System’s motion to

dismiss his retaliation claims, brought pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2018); and the Americans

with Disabilities Act, 42 U.S.C.A. §§ 12101 to 12213 (West 2013 & Supp. 2018). We

have reviewed the record and find no reversible error. Accordingly, we affirm the district

court’s judgment. See Anderson v. Greenville Health Sys., No. 6:17-cv-03239-DCC

(D.S.C. Mar. 6, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2